DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.
 
Response to Amendment
The amendment of 15 October 2021 has been entered.
Disposition of claims:
	Claims 1, 3, 10, 14, and 17 have been amended.

	Claim 18 is new.
	Claims 1, 3-6, 10-14, and 16-18 are pending.
The amendments to claims 1 and 14 have overcome the rejections of claims 1, 3-6, 9, and 11-14 under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1 and 14 have overcome the rejections of claims 1, 3-6, and 9-14 under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) set forth in the last Office action as well as the rejections of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”), and further in view of Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments, see the final paragraph of p. 115 through the second paragraph of p. 122 of the reply filed 15 October 2021 with respect to the rejections of claims 1, 3-6, 9, and 11-14 under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) set forth in the last Office action as well as the rejections of claims 1, 3-6, and 9-14 under 35 U.S.C. 103 as being unpatentable 
As outlined below, Adamovich continues to teach substituents that meet the limitations of the instant Ar2 of the current claim 1.
Additionally, as outlined below, Adamovich teaches substituents that meet the limitations of the instant Ar1a and Ar1b of the current claim 14.
Insofar as Applicant’s arguments that the mere fact that the prior art may be modified does not make the modification obvious unless the prior art suggests the desirability of the modification is applicable to the current rejections, the argument below are provided.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands,
As described in detail below, Adamovich teaches the substituents of the modification as options at the position at which they are substituted in the modification of the rejection. Thus, the substituents of the modification were known elements that were known to be used in place of the substituents of the Compounds A79 or A80 of Adamovich. Given the teachings of Adamovich, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143. Furthermore, as stated below, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Applicant's arguments, see the third paragraph of p. 122 through the fifth paragraph of p. 125 of the reply filed 15 October 2021 regarding the rejections of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”), and further in view of Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the using the teachings of Kwong to modify Adamovich is not obvious. Applicant argues that the teachings of Kwong are only applicable to compound comprising an aryl core onto which a carbazole group is substituted. Applicant argues that therefore the rejections are not proper.
Paragraph [0062] of Kwong describes that “The pi-conjugation of arylcarbazoles may be increased by extending the pi-conjugation by fusing aryl rings or extending the 
Applicant is correct that the compounds of Kwong are arylcarbazoles. Additionally, Kwong references the arylcarbazole compounds in the teachings above in reference to increasing their conjugations. However, a triphenylene group or a phenanthrene group would have increased conjugation compared to a biphenyl group whether there is a carbazole substituent or not. In other words, the degree of conjugation of the triphenylene group or the phenanthrene group relative to a biphenyl group is independent of any substituents. This is because a biphenyl structure will always have 12 conjugated carbons while a triphenylene group or a phenanthrene group will always have 18 and 14 conjugated carbons, respectively. Additionally, the rigidity of the triphenylene and phenanthrene structures vs the biphenyl structures means that the degree of conjugation in the triphenylene and phenanthrene structures will be less affected by compound twisting compared to a biphenyl structure. All of the above would be recognized by one of ordinary skill in the art. Therefore, due to the relative increase in conjugation, one of ordinary skill in the art would recognize that a compound comprising a triphenylene group or a phenanthrene group would be able to delocalize charges more effectively than a similar compound comprising a biphenyl group, whether the comprised a carbazole substituent or not. One of ordinary skill in the art would thus understand that a compound comprising a triphenylene structure or a 
For at least these reasons, the arguments are not found to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10: Claim 10 recites numerous compounds comprising substituents corresponding to the instant Ar2 that do not meet the limitations of the current claim 1, from which claim 10 depends. The claim therefore fails to include all the limitations of the claim upon which it depends. Several Examples are shown below.  

    PNG
    media_image1.png
    245
    433
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    146
    206
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    244
    159
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    218
    205
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    184
    211
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    184
    211
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    186
    155
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    193
    417
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    187
    623
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    180
    429
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    176
    192
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    234
    393
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    217
    409
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    255
    200
    media_image13.png
    Greyscale


Note that the above examples are not exhaustive. Additional compounds that do not meet the limitations of claim 1 are present in claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10: Claim 18 recites numerous compounds comprising substituents corresponding to the instant Ar1a or Ar1b that do not meet the limitations of the current claim 14, from which claim 18 depends. Additionally, as shown below, there is a compound that fails to comprise a substituent Ar2, which is required by claim 14. The claim therefore fails to include all the limitations of the claim upon which it depends. Several Examples are shown below.  

    PNG
    media_image14.png
    320
    408
    media_image14.png
    Greyscale
 
    PNG
    media_image14.png
    320
    408
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    157
    281
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    179
    170
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    162
    246
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    213
    201
    media_image18.png
    Greyscale

Note that the above examples are may not be exhaustive. Additional compounds that do not meet the limitations of claim 14 may be present in claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”).
Regarding claims 1 and 3-6: Adamovich teaches the compound shown below and an e-host material {paragraph [0094]; p. 12, Compounds A79 and A80}.

    PNG
    media_image19.png
    758
    910
    media_image19.png
    Greyscale

Adamovich does not exemplify a compound similar to either of Compound A79 or Compound A80 of the reference in which the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure is instead substituted.
However, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image20.png
    665
    976
    media_image20.png
    Greyscale

Where G1 of Adamovich’s Formula I is the dibenzofuran/dibenzothiophene structure of Compounds A79 and A80 and L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}. G4 of Adamovich’s Formula I is not present in Compounds A79 and A80 (m is 0) {paragraph [0084]}. 
G4 can alternatively be present and be naphthyl among 12 others {paragraphs [0081] and [0084]}.  
Therefore, naphthyl groups were known alternatives to the hydrogen at the same position on the dibenzofuran/dibenzothiophene structure of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of compounds A79 to A80 of Adamovich by substituting a naphthyl group in place of a hydrogen on the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure of 4 taught by Adamovich, with a reasonable expectation of success. The selection of the unsubstituted benzene ring as the location of the substitution would have been a choice from a finite number of options for the location of the substitution (4 of 7) with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Adamovich does not exemplify compounds similar to the modified compounds A79 to A80 of Adamovich except for having a direct bond linking the dibenzofuran/dibenzothiophene structure to the triazine structure rather than a phenyl substituted phenylene structure.
However, as described above, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image20.png
    665
    976
    media_image20.png
    Greyscale

Where L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}.L1 can alternatively be a direct bond {paragraph [0080]}.
This is exemplified by numerous exemplified compounds exemplified as e-hosts of Adamovich {paragraph [0094]: The e-hosts are exemplified on pp. 7-46} and specifically in compounds C1 to C3 {p. 16} and C91 to C93 {p. 22}.
Therefore, direct bond between the dibenzofuran/dibenzothiophene and triazine of compounds A79 to A80 of Adamovich was a known alternative to the phenyl substituted phenyl linker of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified each of compounds A79 to A80 of Adamovich by substituting a direct bond between the dibenzofuran/dibenzothiophene and the triazine in place of the phenyl substituted phenyl linker of Adamovich, based on the teaching of Adamovich. The substitution 

Regarding claim 10: Adamovich teaches all of the features with respect to claim 1, as outlined above.
As described above however, the modifications to the compounds A79 and A80 of Adamovich do not specify the exact position of the naphthyl substituent. 
However, there are a limited number of positions on the modified compounds A79 and A80 onto which the naphthyl group can be substituted (7 total, 4 of which are on the benzene ring on which the triazine ring is not substituted which is specified above), as can be seen below.

    PNG
    media_image21.png
    340
    408
    media_image21.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have further modified Compound A79 and A80 of Adamovich by placing the naphthyl substituent as the position para to the benzene-S/benzene-O bond (circled above for clarity), based on the teaching of Adamovich. The selection of the position para to the benzene-S/benzene-O bond (circled above for clarity) as the location of the substitution would have been a choice from a finite number of options for the location of the substitution (1 of 7) with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claims 11-13:
Adamovich does not exemplify an organic light-emitting device comprising either of the modified compounds A79 to A80 of Adamovich.
However, Adamovich teaches an organic light emitting device comprising a first electrode, a second electrode provided to face the first electrode, and one or more organic material layers provided between the first electrode and the second electrode {paragraphs [0127]-[0130] and [0138]}.
The organic layer comprises a light-emitting layer {paragraphs [0127]-[0130] and [0138]}.
The light-emitting layer comprises an e-host such as either of the modified compounds A79 to A80 of Adamovich as a host material {paragraphs [0077]-[0078] and [0094]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified either of the modified compounds A79 to A80 of Adamovich by using either of the compounds as a host material of the light-emitting layer of the organic light-emitting device of Adamovich described above, based on the teaching of Adamovich. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)((A). Furthermore, the selection of one of Adamovich’s compounds shown above would have been a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”).
Regarding claim 14: Adamovich teaches the compound shown below and an e-host material {paragraph [0094]; p. 12, Compounds A79 and A80}.

    PNG
    media_image19.png
    758
    910
    media_image19.png
    Greyscale

Adamovich does not exemplify a compound similar to either of Compound A79 or Compound A80 of the reference in which the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure is instead substituted.
However, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image20.png
    665
    976
    media_image20.png
    Greyscale

Where G1 of Adamovich’s Formula I is the dibenzofuran/dibenzothiophene structure of Compounds A79 and A80 and L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}. G4 of Adamovich’s Formula I is not present in Compounds A79 and A80 (m is 0) {paragraph [0084]}. 
G4 can alternatively be present and be biphenyl {paragraphs [0081] and [0084]}. This is exemplified by numerous exemplified compounds exemplified as e-hosts of Adamovich {paragraph [0094]: The e-hosts are exemplified on pp. 7-46} and specifically in compounds C178 to C179 and C181 to C182, shown below {p. 8}.

    PNG
    media_image22.png
    807
    1231
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    719
    1388
    media_image23.png
    Greyscale

Therefore, the biphenyl groups shown in compounds C178 to C179 and C181 to C182 of Adamovich were known alternatives to the hydrogen at the same position on the dibenzofuran/dibenzothiophene structure of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of compounds A79 to A80 of Adamovich by substituting a biphenyl group as in compounds C178 to C179 and C181 to C182 of Adamovich in place of the hydrogen of compounds A79 to A80 of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a biphenyl group as in compounds C178 to C179 and C181 to C182 would have been a choice from a finite number of 
Adamovich does not specify a compound similar to the modified Compounds A79 or A80 of Adamovich in which at least one of Ar1a and Ar1b be selected from the groups specified in the final 9 lines of the current claim 14.
However, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image20.png
    665
    976
    media_image20.png
    Greyscale

Where in the modified compounds A79 and A80 of Adamovich, G2 and G3 are phenyl, and L2 and L3
However, Adamovich additionally teaches that each of G2 and G3 can be terphenyl in addition to phenyl {paragraph [0082]}. While Adamovich does not specify a specific configuration of the terphenyl group there are 15 possible configurations for a substituent terphenyl group, and 5 of the possible configurations are encompassed by the current claim 14 (illustrated below).

    PNG
    media_image24.png
    669
    979
    media_image24.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified each of compounds A79 to A80 of Adamovich by substituting one of the 5 terphenyl groups shown above in place of the phenyl groups that are G2 and G3 of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of terphenyl 2 and G3 taught by Adamovich, with a reasonable expectation of success. Additionally, the selection of one of the five terphenyl groups shown above would have been a choice from a finite number of options for the configuration of the terphenyl group with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 18: Adamovich teaches the compound shown below and an e-host material {paragraph [0094]; p. 12, Compounds A79 and A80}.

    PNG
    media_image19.png
    758
    910
    media_image19.png
    Greyscale

Adamovich does not exemplify a compound similar to either of Compound A79 or Compound A80 of the reference in which the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure is instead substituted.
However, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image20.png
    665
    976
    media_image20.png
    Greyscale

Where G1 of Adamovich’s Formula I is the dibenzofuran/dibenzothiophene structure of Compounds A79 and A80 and L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}. G4 of Adamovich’s Formula I is not present in Compounds A79 and A80 (m is 0) {paragraph [0084]}. 
G4 can alternatively be present and be biphenyl {paragraphs [0081] and [0084]}. This is exemplified by numerous exemplified compounds exemplified as e-hosts of Adamovich {paragraph [0094]: The e-hosts are exemplified on pp. 7-46} and specifically in compounds C178 to C179 and C181 to C182, shown below {p. 8}.

    PNG
    media_image23.png
    719
    1388
    media_image23.png
    Greyscale

Therefore, the biphenyl groups shown in compounds C181 to C182 of Adamovich were known alternatives to the hydrogen at the same position on the dibenzofuran/dibenzothiophene structure of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of compounds A79 to A80 of Adamovich by substituting a biphenyl group as in compounds C181 to C182 of Adamovich in place of the hydrogen of compounds A79 to A80 of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a biphenyl group as in compounds C178 to C179 and C181 to C182 would have been a choice from a finite number of substituents exemplified in the exemplified e-hosts of Adamovich, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
Adamovich does not specify a compound similar to the modified Compounds A79 or A80 of Adamovich in which at least one of Ar1a and Ar1b be selected from the groups specified in the final 9 lines of the current claim 14.
However, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image20.png
    665
    976
    media_image20.png
    Greyscale

Where in the modified compounds A79 and A80 of Adamovich, G2 and G3 are phenyl, and L2 and L3 are single bonds.
However, Adamovich additionally teaches that each of G2 and G3 can be terphenyl in addition to phenyl {paragraph [0082]}. While Adamovich does not specify a specific configuration of the terphenyl group there are 15 possible configurations for a substituent terphenyl group, and 3 of the possible configurations are encompassed by the current claim 18 (illustrated below).

    PNG
    media_image25.png
    518
    642
    media_image25.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified each of compounds A79 to A80 of Adamovich by substituting one of the three terphenyl groups shown above in place of the phenyl groups that are G2 and G3 of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of terphenyl groups would have been a choice from a finite number of options for G2 and G3 taught by Adamovich, with a reasonable expectation of success. Additionally, the selection of one of the terphenyl configurations shown above would have been a choice from a finite number of options for the configuration of the terphenyl group with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Adamovich does not exemplify compounds similar to the modified compounds A79 to A80 of Adamovich except for having a direct bond linking the 
However, as described above, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image20.png
    665
    976
    media_image20.png
    Greyscale

Where L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}.L1 can alternatively be a direct bond {paragraph [0080]}.
This is exemplified by numerous exemplified compounds exemplified as e-hosts of Adamovich {paragraph [0094]: The e-hosts are exemplified on pp. 7-46} and specifically in compounds C1 to C3 {p. 16} and C91 to C93 {p. 22}
Therefore, direct bond between the dibenzofuran/dibenzothiophene and triazine of compounds A79 to A80 of Adamovich was a known alternative to the phenyl substituted phenyl linker of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified each of compounds A79 to A80 of Adamovich by substituting a direct bond between the dibenzofuran/dibenzothiophene and the triazine in place of the phenyl substituted phenyl linker of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an unsubstituted phenylene linker would have been a choice from a finite number of substituents exemplified in the exemplified e-hosts of Adamovich, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 1, 3-6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) in view of Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”).
Regarding claims 1 and 3-6: Adamovich teaches the compound shown below and an e-host material {paragraph [0094]; p. 39, Compounds D37 and D38}.

    PNG
    media_image26.png
    761
    1426
    media_image26.png
    Greyscale

Adamovich does not exemplify a compound similar to either of Compound D37 or Compound D38 of the reference in which the fluorene substituent is instead a substituent that is described as being an option for the instant Ar2 in the current claim 1.
Adamovich teaches that the modified compounds D37 and D38 of Adamovich are useful as host materials for a phosphorescent light-emitting material in the light-emitting layer of an organic light-emitting device {paragraphs [0077]-[0078] and [0094]}. 
Kwong teaches host materials for light-emitting layers of organic light-emitting devices {abstract as well as paragraphs [0009] and [0062]}.
Kwong teaches that structures having high degrees of conjugation in a compound have a stabilized reduced (anion radical) state {paragraph [0062]}. Kwong teaches that this allows for organic light-emitting devices with increased lifetime {paragraph [0062]}
Kwong teaches that phenanthrene structures have increased conjugation compared to biphenyl structures {paragraphs [0063] and [0066]}. Fluorene has the same degree of conjugation as a biphenyl structure.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have replaced the fluorene structure of each of the modified compounds D37 and D38 of Adamovich above with a phenanthrenyl structure, based on the teaching of Kwong. The motivation for doing so would have been to increase the conjugation of the compound in order to stabilize the reduced state of the compound and provide organic light-emitting devices with increased lifetime, as taught by Kwong.

Regarding claim 10: Adamovich as modified by Kwong teaches all of the features with respect to claim 11, as outlined above.
Adamovich as modified by Kwong do not exemplify a compound similar to the modified compounds D37 and D38 of Adamovich where the phenanthrenyl structure is linked to the dibenzofuran/dibenzothiophene structure at one of the positions on the phenanthrenyl structure shown below.

    PNG
    media_image27.png
    266
    316
    media_image27.png
    Greyscale

However, there are a limited number of positions on the phenanthrenyl group at which the group can be bonded (5 distinct positions) to the dibenzofuran/dibenzothiophene structure.
At the time the invention was effectively filed, it would have been obvious to have further modified Compound D37 and D38 of Adamovich by bonding the phenanthrenyl group through one of the circled positions shown above. The selection of one of these positions as the location of the bonding would have been a choice from a finite number of options for the location of the bone (2 of 5) with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Adamovich as modified by Kwong does not exemplify that the phenanthrenyl structure is bonded to the dibenzofuran/dibenzothiophene structure para to the S-benzene bond/O-benzene bond, as illustrated below.

    PNG
    media_image28.png
    619
    537
    media_image28.png
    Greyscale

However, such a compound only differs from the modified Compound D37 and D38 of Adamovich as modified by Kwong in the position of the phenanthrenyl substituent. Therefore, the modified Compound D37 and D38 of Adamovich as modified by Kwong are position isomers with similar compounds in which the phenanthrenyl structure is bonded to the dibenzofuran/dibenzothiophene structure para to the S-benzene bond/O-benzene bond, as illustrated above.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the modified Compound D37 and D38 of Adamovich as modified by Kwong shown above such that the phenanthrenyl structure is bonded to the dibenzofuran/dibenzothiophene structure para to the S-benzene bond/O-benzene bond, as illustrated above. A compound in which the phenanthrenyl structure is bonded to the dibenzofuran/dibenzothiophene structure para to the S-benzene bond/O-benzene bond, as illustrated above, would represent a position isomer of the modified Compound D37 and D38 of Adamovich as modified by Kwong shown above. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner. Furthermore, one of ordinary skill in the art would have been motivated to select suitable substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claims 11-13: Adamovich as modified by Kwong teaches all of the features with respect to claim 1, as outlined above.
Adamovich does not exemplify an organic light-emitting device comprising either of the modified compounds D37 or D38 of Adamovich as modified by Kwong.
However, Adamovich teaches an organic light emitting device comprising a first electrode, a second electrode provided to face the first electrode, and one or more organic material layers provided between the first electrode and the second electrode {paragraphs [0127]-[0130] and [0138]}.
The organic layer comprises a light-emitting layer {paragraphs [0127]-[0130] and [0138]}.
The light-emitting layer comprises an e-host such as either of the modified compounds D37 or D38 of Adamovich as modified by Kwong as a host material {paragraphs [0077]-[0078] and [0094]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified either of the modified compounds D37 or D38 of Adamovich as modified by Kwong by using either of the compounds as a host material of the light-emitting layer of the organic light-emitting device of Adamovich described above, based on the teaching of Adamovich. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)((A). Furthermore, the selection of one of Adamovich’s compounds shown above would have been a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) in view of Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”).
Regarding claim 16: Adamovich teaches the compound shown below and an e-host material {paragraph [0094]; p. 39, Compounds D37 and D38}.

    PNG
    media_image26.png
    761
    1426
    media_image26.png
    Greyscale

Adamovich does not exemplify a compound similar to either of Compound D37 or Compound D38 of the reference in which the fluorene substituent is instead a substituent that is described as being an option for the instant Ar2
Adamovich teaches that the modified compounds D37 and D38 of Adamovich are useful as host materials for a phosphorescent light-emitting material in the light-emitting layer of an organic light-emitting device {paragraphs [0077]-[0078] and [0094]}. 
Kwong teaches host materials for light-emitting layers of organic light-emitting devices {abstract as well as paragraphs [0009] and [0062]}.
Kwong teaches that structures having high degrees of conjugation in a compound have a stabilized reduced (anion radical) state {paragraph [0062]}. Kwong teaches that this allows for organic light-emitting devices with increased lifetime {paragraph [0062]}. 
Kwong teaches that triphenylenyl structures have increased conjugation compared to biphenyl structures {paragraphs [0063] and [0066]}. Fluorene has the same degree of conjugation as a biphenyl structure.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have replaced the fluorene structure of each of the modified compounds D37 and D38 of Adamovich above with a triphenylenyl structure, based on the teaching of Kwong. The motivation for doing so would have been to increase the conjugation of the compound in order to stabilize the reduced state of the compound and provide organic light-emitting devices with increased lifetime, as taught by Kwong.

Regarding claim 17: Adamovich as modified by Kwong teaches all of the features with respect to claim 16, as outlined above.
Adamovich as modified by Kwong do not exemplify a compound similar to the modified compounds D37 and D38 of Adamovich where the triphenylenyl structure is 

    PNG
    media_image29.png
    304
    316
    media_image29.png
    Greyscale

However, there are a limited number of positions on the triphenylenyl group at which the group can be bonded (2 distinct positions) to the dibenzofuran/dibenzothiophene structure.
At the time the invention was effectively filed, it would have been obvious to have further modified Compound D37 and D38 of Adamovich by bonding the triphenylenyl group through the circled positions shown above. The selection of this position as the location of the bonding would have been a choice from a finite number of options for the location of the bone (1 of 2) with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786